DETAILED ACTION
Prosecution History
	Claims 1-20 were originally filed.	
	Claims 1, 4, 7, 11, 16, 17, and 20 have since been amended.
	Claims 1-20 are pending and allowed.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Kull US 5,681,015.
Kull discloses a system and method for communication between two vehicles of a train consist. The system of Kull uses radio-based communication systems and uses a two-band communication scheme. There is a broadcast band for transmitting commands to each of the train cars. 
As to independent claims 1, 11, and 16, however, the prior art of record fails to teach or suggest the following claimed subject matter:
“changing operation of at least one of the vehicles based on the change in the communication quality that is detected while the vehicles continue to move.”
Claims 2-10 depend on allowable claim 1, claims 12-15 depend on allowable claim 11, and claims 17-20 depend on allowable claim 16 and are, therefore, allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/Primary Examiner, Art Unit 3668